DETAILED ACTION
This is on the merits of Application No. 17/585666, filed on 01/27/2022. Claims 9-28 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 20 are objected to because of the following informalities:  
Claim 12 states “at least one of: a continuously variable transmission, or a hydraulic parallel path variable transmission” and should state --at least one of: a continuously variable transmission and a hydraulic parallel path variable transmission--.  
Claim 20 states “enable a speed of the engine output to be same as a speed of the generator driveshaft” and should state --enable a speed of the engine output to be a same speed of the generator driveshaft--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 states “wherein respective diameters of the first fixed gear, the second fixed gear, and the third fixed gear are configured based on fixed positions of the engine and the generator.” It is unclear what is meant by this limitation. Is this trying to claim a method of making/manufacturing the system to determine how the gears a selected? Only a single gearset assembly apparatus is being claimed, thus as best understood, a gearset having the first to third gears meets the limitation of the claim.
Claim 17 states “wherein the first fixed gear, the second fixed gear, the third fixed gear, and the fourth fixed gear are interchangeable between being a low fixed gear, an intermediate fixed gear, or a high fixed gear based on at least one of a type of the engine or a type of the generator.” It is unclear what is meant by the fixed gears being “interchangeable” based on engine and generator type. Is this trying to claim a method of making the gear assembly having multiple configurations based on different types of engines and generators? Only a single gearset assembly apparatus is being claimed, thus as best understood, a gearset having the first to fourth gears meets the limitation of the claim.
Claims 18, and 21-23 state “a direct drive clutch”. This is confusing and lacks clarity as a “direct drive” component is a component of a system where there are no gear reductions or changes to the power the component receives as it receives the torques that the engine produces. However, these claims state there is a difference in speed between the input and output through gearing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10, 12-19, 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7-8 of U.S. Patent No. 11268596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass all the limitations of the application.
Claims 11, 21-25, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7-8 of U.S. Patent No. 11268596 in view of U.S. Patent App. Pub. No. 2020/0132179 to Minami in view of EP 0153612 to Meier. As shown below, Minami and Meier teach the limitations of 11, 21-25, and 28 and could be used combined with ‘596 to meet the limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 12-17, 19, and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0153612 to Meier.
Meier discloses:
(Claim 9) A power system (Fig. 2), comprising: an engine (10, par. [0013], engine is to the left of 10); a generator (a generator is connected to the output shaft 48, see par. [0016]) aligned with the engine along an axial length of the power system; and a variable drive system comprising: an engine gearset (33, 34, 35, 36) to transfer power from an engine output of the engine to a variable input driveshaft (left of 33) of the variable drive system; a generator gearset (16, 18, 22) to transfer power, generated by the engine, to a generator driveshaft (48) of the generator; and a variable drive (26, 32) offset from the engine and the generator by being mechanically coupled between the engine gearset and the generator gearset to enable the axial length of the power system to satisfy a threshold length.
(Claim 12) wherein the variable drive comprises at least one of: a continuously variable transmission, or a hydraulic parallel path variable transmission (variable drive 26, 32 will provide continuously variable transmission of power).
(Claim 13) wherein the engine gearset and the generator gearset are positioned to be adjacent one another and between the engine and the generator (See Fig. 2, positioned adjacent one another and between the engine and the generator).
(Claim 14) wherein the variable drive is offset from the engine and the generator to reduce an effect on the axial length of the power system (variable drive 26 and 32 are offset from 10 and 48).
(Claim 15) A gearset assembly (Fig. 2) comprising: an engine gearset (33, 34, 35, 36) that is mechanically coupled to an engine output of an engine (10, par. [0013], engine is to the left of 10), and is mechanically coupled to a variable driveshaft (left of 33) associated with a variable drive (26, 32); and a generator gearset (16, 18, 20, 22, 24), mechanically coupled to a generator driveshaft (48) of a generator (a generator is connected to the output shaft 48, see par. [0016]), to transfer power, generated by the engine, to the generator driveshaft.
(Claim 16) wherein the engine gearset comprises a first fixed gear (36) and a second fixed gear (35), wherein the generator gearset comprises a third fixed gear (20), and wherein respective diameters of the first fixed gear, the second fixed gear, and the third fixed gear are configured based on fixed positions of the engine and the generator.
(Claim 17 as best understood) wherein the engine gearset comprises a first fixed gear (36) and a second fixed gear (35), wherein the generator gearset comprises a third fixed gear (20) and a fourth fixed gear (24), and wherein the first fixed gear, the second fixed gear, the third fixed gear, and the fourth fixed gear are interchangeable between being a low fixed gear, an intermediate fixed gear, or a high fixed gear based on at least one of a type of the engine or a type of the generator.
(Claim 19) wherein the engine gearset and the generator gearset are positioned to be adjacent one another, and between the engine and the generator, to permit the variable drive to be offset from the engine and the generator (See Fig. 2, gearsets are between engine and generator and variable drive is offset from engine and generator).
(Claim 24) wherein the engine gearset comprises: a first fixed gear (36) that is mechanically coupled to the engine output, and a second fixed gear (35) that is driven by the first fixed gear and is mechanically coupled to the variable driveshaft (through 34 and 33).
(Claim 25) wherein the generator gearset comprises: a third fixed gear (24) that is driven by a fixed gear drive, and a fourth fixed gear (20) that is driven by the third fixed gear (through 22 and 18) and is mechanically coupled to the generator driveshaft.
(Claim 26) wherein the variable drive is mechanically coupled in a power system between the engine and the generator (see Fig. 2, variable drive 32 and 26 coupled between engine by 10 and generator by 48).
(Claim 27) A variable drive system (Fig. 2) comprising: an engine gearset (33, 34, 35, 36) to transfer power from an engine output (10) of an engine (engine connected to 10) to a variable input driveshaft (left of 33) of the variable drive system; a generator gearset (16, 18, 20, 22, 24) to transfer power, generated by the engine, to a generator driveshaft (48) of a generator (generator connected to 48); and a variable drive (26, 32) offset from the engine and the generator by being mechanically coupled between the engine gearset and the generator gearset.
(Claim 28) wherein the engine gearset comprises: a first fixed gear (36) that is mechanically coupled to the engine output, and a second fixed gear (35) that is driven by the first fixed gear, and wherein the generator gearset comprises: a third fixed gear  (24) that is driven by a fixed gear drive (shaft of 24), and a fourth fixed gear (20) that is driven by the third fixed gear and is mechanically coupled to the generator driveshaft, each of the first fixed gear, the second fixed gear, the third fixed gear, and the fourth fixed gear being one of a low fixed gear, an intermediate fixed gear, or a high fixed gear (each of the gears of the gear set can be interpreted as one of these).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0132179 to Minami in view of Meier.
	Minami discloses:
(Claim 9) A power system (Fig. 6A), comprising: an engine (31); an output (37) aligned with the engine along an axial length of the power system; and a variable drive system comprising: an engine gearset (see annotated figure 6A elements 10, 11) to transfer power from an engine output of the engine to a variable input driveshaft (see annotated fig. 6A element 14) of the variable drive system; an output gearset (see annotated figure 6 elements 12, 13) to transfer power, generated by the engine, to an output driveshaft (33) of the output (37); and a variable drive (38) offset from the engine and the generator by being mechanically coupled between the engine gearset and the output gearset to enable the axial length of the power system to satisfy a threshold length.
(Claim 10) wherein the variable drive system further comprises a direct drive clutch (CL2) to bypass variable power transfer through the variable drive and enable direct power transfer from the engine output to the output driveshaft (See Fig. 6B, direct).
(Claim 11) wherein the variable drive system further comprises a motor drive clutch (CL5) to disengage a hydraulic pump to prevent power transfer to the hydraulic pump (See Fig. 6B, direct).
(Claim 12) wherein the variable drive comprises at least one of: a continuously variable transmission, or a hydraulic parallel path variable transmission (see abstract, continuously variable transmission).
(Claim 13) wherein the engine gearset and the output gearset are positioned to be adjacent one another and between the engine and the output (See Fig. 6A, positioned adjacent one another and between the engine and the output).
(Claim 14) wherein the variable drive is offset from the engine and the output to reduce an effect on the axial length of the power system (variable drive 38 is offset from 31 and 37).
(Claim 15) A gearset assembly (Fig. 6A) comprising: an engine gearset (see annotated fig. 6A elements 10, 11) that is mechanically coupled to an engine output of an engine (31), and is mechanically coupled to a variable driveshaft (annotated fig. 6A, 14) associated with a variable drive (38); and an output gearset (see annotated fig. 6A elements 12, 13), mechanically coupled to an output driveshaft (33) of an output (37), to transfer power, generated by the engine, to the output driveshaft.
(Claim 16 as best understood) wherein the engine gearset comprises a first fixed gear (10) and a second fixed gear (11), wherein the generator gearset comprises a third fixed gear (12), and wherein respective diameters of the first fixed gear, the second fixed gear, and the third fixed gear are configured based on fixed positions of the engine and the output.
(Claim 17 as best understood) wherein the engine gearset comprises a first fixed gear (10) and a second fixed gear (11), wherein the output gearset comprises a third fixed gear (12) and a fourth fixed gear (13), and wherein the first fixed gear, the second fixed gear, the third fixed gear, and the fourth fixed gear are interchangeable between being a low fixed gear, an intermediate fixed gear, or a high fixed gear based on at least one of a type of the engine or a type of the output.
(Claim 18) wherein, when a direct drive clutch (CL2) is engaged to bypass power transfer through the variable drive, the engine gearset and the output gearset provide a fixed gear ratio between the engine output and the output driveshaft to prevent power loss caused by the variable drive.
(Claim 19) wherein the engine gearset and the generator gearset are positioned to be adjacent one another, and between the engine and the generator, to permit the variable drive to be offset from the engine and the generator (See Fig. 6, gearsets are between engine and output and variable drive is offset from engine and output).
(Claim 21) wherein the engine gearset comprises a first fixed gear (10) and a second fixed gear (11), wherein the output gearset comprises a third fixed gear (12) and a fourth fixed gear (13), and wherein the first fixed gear and the second fixed gear are intermediate fixed gears, the third fixed gear is a high fixed gear, and the fourth fixed gear is a low fixed gear to enable a speed of the engine output to be greater than a speed of the output driveshaft when a direct drive clutch (CL2) is to be engaged to bypass power transfer through the variable drive (when CL2 and CL1 are engaged, speed of engine is greater than output as speed of sun gear will be greater than speed of the carrier).
(Claim 22) wherein the engine gearset comprises a first fixed gear (10) and a second fixed gear (11), wherein the output gearset comprises a third fixed gear (12) and a fourth fixed gear (13), and wherein the first fixed gear is a high fixed gear, the second fixed gear is a low fixed gear, and the third fixed gear and the fourth fixed gear are intermediate fixed gears to enable a speed of the engine output to be greater than a speed of the generator driveshaft when a direct drive clutch (CL2) is to be engaged to bypass power transfer through the variable drive (when CL2 and CL1 are engaged, speed of engine is greater than output as speed of sun gear will be greater than speed of the carrier).
(Claim 23) wherein the engine gearset comprises a first fixed gear (10) and a second fixed gear (11), wherein the generator gearset comprises a third fixed gear (12) and a fourth fixed gear (13), and wherein the first fixed gear and the third fixed gear are high fixed gears and the second fixed gear and fourth fixed gear are low fixed gears to enable a speed of the engine output to be greater than a speed of the generator driveshaft when a direct drive clutch (CL2) is to be engaged to bypass power transfer through the variable drive (when CL2 and CL1 are engaged, speed of engine is greater than output as speed of sun gear will be greater than speed of the carrier).
(Claim 24) wherein the engine gearset comprises: a first fixed gear (10) that is mechanically coupled to the engine output, and a second fixed gear (11) that is driven by the first fixed gear and is mechanically coupled to the variable driveshaft (14).
(Claim 25) wherein the output gearset comprises: a third fixed gear (12) that is driven by a fixed gear drive (48), and a fourth fixed gear (13) that is driven by the third fixed gear and is mechanically coupled to the output driveshaft (33).
(Claim 26) wherein the variable drive is mechanically coupled in a power system between the engine and the output (see Fig. 6A, variable drive 38 coupled between engine 31 and output 37).
(Claim 27) A variable drive system (Fig. 6A) comprising: an engine gearset (10, 11) to transfer power from an engine output (32) of an engine (31) to a variable input driveshaft (14) of the variable drive system; a output gearset (12, 13) to transfer power, generated by the engine, to an output driveshaft (33) of an output (37); and a variable drive (38) offset from the engine and the generator by being mechanically coupled between the engine gearset and the generator gearset.
(Claim 28) wherein the engine gearset comprises: a first fixed gear (10) that is mechanically coupled to the engine output, and a second fixed gear (11) that is driven by the first fixed gear, and wherein the output gearset comprises: a third fixed gear (12) that is driven by a fixed gear drive (output of 41), and a fourth fixed gear (13) that is driven by the third fixed gear and is mechanically coupled to the generator driveshaft, each of the first fixed gear, the second fixed gear, the third fixed gear, and the fourth fixed gear being one of a low fixed gear, an intermediate fixed gear, or a high fixed gear (each of the gears of the gear set can be interpreted as one of these).
Minami does not disclose:
The output being a generator.
Meier teaches:
A generator output.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Minami to have a generator as an output in order to store the energy created by the engine and variable drive. It is well-known in the art that the output of a transmission system can be interchangeable based on the needs of the system. Instead of powering a vehicle, one of ordinary skill would be able to power a generator instead.	

    PNG
    media_image1.png
    412
    619
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claim 20. Particularly, the four fixed gears being intermediate fixed gears configured to enable a speed of the engine output to be a same speed of the generator driveshaft when a direct drive clutch is to be engaged to bypass power transfer through the variable drive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659